In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-973V
                                      Filed: May 24, 2016

* * * * * * * * * * * * * * * *                         UNPUBLISHED
GIRLDENE JACKSON,                          *
                                           *            Special Master Roth
             Petitioner,                   *
                                           *            Joint Stipulation on Damages;
v.                                         *            Influenza (“Flu”) Vaccine;
                                           *            Guillain-Barré Syndrome
SECRETARY OF HEALTH                        *            (“GBS”).
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
* * * * * * * * * * * * * * * *
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Glenn MacLeod, United States Department of Justice, Washington, D.C., for respondent.

                                          DECISION1

        On October 9, 2014, Girldene Jackson (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006); Petition
(“Pet.”), ECF No. 1, at 1-4. Petitioner alleged that an influenza (“flu”) vaccination administered
on October 19, 2011 caused her to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1-4.

        On May 23, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Stipulation, ECF No. 31. Respondent denies that the flu
vaccine caused Petitioner’s GBS, any other injury, or her current condition. However, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $25,000.00 in the form of a check payable to Petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       §300aa-15(a).

       Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2